NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAFAEL FERGUSON,                                No. 18-17238

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00182-AWI-EPG

 v.
                                                MEMORANDUM*
D. TURNER, C/O for CDCR; et al.,

                Defendant-Appellees,

and

M. VILLA, Sergeant for CDCR; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      California state prisoner Rafael Ferguson appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First and Eighth

Amendment claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Ferguson’s claims against the

Calipatria State Prison defendants as barred by the applicable statute of limitations.

See Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1198 (9th Cir. 2014)

(§ 1983 claims are governed by forum state’s statute of limitations for personal

injury claims); see also Cal. Civ. Proc. Code § 335.1 (two-year statute of

limitations for personal injury claims).

      The district court properly dismissed Ferguson’s remaining claims because

Ferguson failed to allege facts sufficient to state a plausible claim for relief. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be construed liberally, a plaintiff must present factual allegations sufficient

to state a plausible claim for relief); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (a plaintiff must allege facts that “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged”).

      AFFIRMED.




                                           2                                     18-17238